 327 NLRB No. 451NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Arch Aluminum and Glass, L.C. and United Paper-Workers International Union, AFL-CIO, CLC.Case 26ŒCAŒ18841November 30, 1998DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEPursuant to a charge filed on September 23, 1998, theActing General Counsel of the National Labor RelationsBoard issued a complaint on October 6, 1998, alleging
that the Respondent has violated Section 8(a)(5) and (1)
of the National Labor Relations Act by refusing the Un-ion™s request to bargain following the Union™s certifica-tion in Case 26ŒRCŒ8012.  (Official notice is taken ofthe ﬁrecordﬂ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The
Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On October 29, 1998, the General Counsel filed a Mo-tion for Summary Judgment.  On November 3, 1998, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  On November 17, 1998, the Re-spondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of its objections to the election in therepresentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.1  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate                                                       1 We note in this regard that the Respondent failed to file timely ex-ceptions to the Regional Director™s report recommending that the Re-spondent™s objections be overruled.  See the Board™s August 3, 1998Decision and Certification of Representative (unpublished).  In thesecircumstances, the Respondent is precluded from raising the sameissues in the instant proceeding.  See Dyncorp/Dynair Services, 322NLRB 602 (1996); and Alvin J. Bart & Co., 198 NLRB 1070 (1972).See also Ritz-Carlton Hotel Co. v. NLRB, 123 F.3d 760 (3d Cir. 1997),enfg. 321 NLRB 659 (1996).Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Memphis, Ten-nessee, has been engaged in the business of cutting glass.During the 12-month period ending August 31, 1998, the
Respondent, in conducting its business operations de-scribed above, sold and shipped from its facility goodsvalued in excess of $50,000 directly to points located
outside the State of Tennessee, and purchased and re-ceived at the facility goods valued in excess of $50,000directly from points located outside the State of Tennes-see.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the United Paperworkers International
Union, AFLŒCIO, CLC is a labor organization within the
meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held June 18, 1998, the Unionwas certified on August 3, 1998, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employees and truckdrivers, employed by Arch Aluminum and Glass, L.C.at its Memphis, Tennessee facility, excluding all office
clerical employees, professional employees, guards and
supervisors as defined by the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAbout August 20, and September 14 and 25, 1998, theUnion requested the Respondent to bargain, and sinceabout September 25, 1998, the Respondent has refused.
We find that this refusal constitutes an unlawful refusal
to bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSION OF LAWBy refusing on and after September 25, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease and DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2desist, to bargain on request with the Union and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Arch Aluminum and Glass, L.C., Memphis,Tennessee, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Refusing to bargain with United Paperworkers In-ternational Union, AFLŒCIO, CLC as the exclusive bar-gaining representative of the employees in the bargainingunit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All production and maintenance employees and truckdrivers, employed by Arch Aluminum and Glass, L.C.at its Memphis, Tennessee facility, excluding all officeclerical employees, professional employees, guards andsupervisors as defined by the Act.(b) Within 14 days after service by the Region, post atits facility in Memphis, Tennessee, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, onforms provided by the Regional Director for Region 26after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since September 25, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  November 30, 1998Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                       Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Paper-workers International Union, AFLŒCIO, CLC as the ex-clusive representative of the employees in the bargainingunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All production and maintenance employees and truckdrivers, employed by Arch Aluminum and Glass, L.C.at its Memphis, Tennessee facility, excluding all office
clerical employees, professional employees, guards and
supervisors as defined by the Act.ARCH ALUMINUM AND GLASS, L.C.